            Case 2:17-cv-05610-JD Document 17 Filed 12/17/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KHALIAF ALSTON,                                               CIVIL ACTION
               Petitioner,

                v.

 SUPERINTENDANT ROBERT                                         NO. 17-5610
 GILMORE,
 THE DISTRICT ATTORNEY OF THE
 COUNTY OF PHILADELPHIA,
 THE ATTORNEY GENERAL OF THE
 STATE OF PENNSYLVANIA,
                Respondents.

                                             ORDER

       AND NOW, this 17th day of December, 2020, upon consideration of Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se petitioner, Khalif Alston, the Report

and Recommendation of United States Magistrate Judge Henry S. Perkin dated October 29,

2020, and the record in this case, no objections having been filed notwithstanding the passage of

time for doing so, IT IS ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge Henry S.

Perkin dated October 29, 2020, is APPROVED and ADOPTED;

       2.      Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se

petitioner, Khalif Alston, is DENIED and DISMISSED WITH PREJUDICE without an

evidentiary hearing for the reasons stated in the Report and Recommendation; and,

       3.      The Clerk of Court shall MARK this case CLOSED.

       IT IS FURTHER ORDERED that a certificate of appealability will not issue because

reasonable jurists would not debate (a) this Court’s decision that the petition does not state a

valid claim of the denial of a constitutional right, or (b) the propriety of this Court’s procedural
          Case 2:17-cv-05610-JD Document 17 Filed 12/17/20 Page 2 of 2




rulings with respect to petitioner’s claims. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529

U.S. 473, 484 (2000).

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.




                                                2
